Citation Nr: 1711238	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  13-02 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from December 1968 to December 1970, with service in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which awarded service connection for PTSD and assigned a 10 percent rating, effective January 31, 2011.  A December 2012 rating decision increased the evaluation for the Veteran's PTSD to 30 percent over the entire appeal period.

This case was previously before the Board in August 2015 and was remanded in order to obtain updated VA treatment records and to schedule the Veteran for a VA examination.  The records were obtained and reviewed, and the Veteran underwent a VA examination in October 2015.  Thus, there has been substantial compliance with the Board remand directives and the Board can proceed with the adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as depression and anxiety, nightmares, chronic sleep impairment, blunted affect, irritability, disturbances of motivation and mood, and alcohol abuse with associated impaired judgment.  


CONCLUSION OF LAW

The criteria for a rating of 50 percent, and no higher, for PTSD are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that in a November 2015 statement, the Veteran challenged the competency of the October 2015 VA examiner.  The Veteran states that he was unable to express his daily distress to the October 2015 VA examiner because the examiner had "little knowledge about Vietnam or the way soldiers were treated by fellow Americans when discharged."  However, even when the examiner's competency is challenged, as in the instant case, the Board may assume the competency of the VA medical examiner as long as the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007); see also Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Here, the October 2015 examiner is a licensed psychologist.  Moreover, the examiner conducted a thorough evaluation of the Veteran and discussed the severity of the Veteran's PTSD symptoms in the examination report, the findings of which are consistent with his extensive VA treatment records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In fact, the Veteran, in his November 2015 statement, reports that the examination took several hours.  For these reasons, the Board finds the November 2015 VA examiner competent, and will not remand for another examination.  The Veteran has not raised any other procedural issues.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Initially, the Board notes that in addition to his PTSD, the record shows the Veteran is also diagnosed with depressive disorder and abuses alcohol.  See, e.g., November 2010 and August 2011 VA treatment records.  Where it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected disorder, reasonable doubt will be resolved in the claimant's favor and all symptoms and effects will be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Here, no examiner has sufficiently separated the effects of the Veteran's PTSD from his depressive disorder or alcohol use.  Accordingly, the Board will attribute all signs and symptoms from the Veteran's depression and alcohol use to his service-connected PTSD.

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 reflects transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), or no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

Here, the Board finds that the symptomatology and functional impact resulting from the Veteran's PTSD is most appropriately contemplated by a 50 percent rating throughout the appeal period.  Specifically, over the course of the appeal the Veteran's PTSD has been manifested by depression and anxiety, nightmares, chronic sleep impairment, blunted affect, irritability, disturbances of motivation and mood, and alcohol abuse with associated impaired judgment.  See June 2010, January 2012, March 2012, March 2013, October 2013, November 2014 and March and July 2015 VA treatment records.  At his June 2011 VA examination, the Veteran noted that he often feels depressed, more so since he stopped working, that he wakes up in the middle of the night, and that he loses his temper when he drinks, which has estranged him from his three sisters.  The June 2011 VA examiner found that the Veteran's depressive symptoms were likely moderate, present at least weekly and without remission since the mid-1990s, and were likely the predominant factor in his reported social impairment.  The examiner also noted that his alcohol abuse was poorly controlled and likely exacerbated his depression.  

Moreover, the Veteran's GAF scores are consistent with a rating of 50 percent, but no higher.  VA treating physicians most frequently assigned a GAF of 60, consistent with the June 2011 VA examiner, with at least two GAF score of 58 (in December 2012 and October 2013).  While the more recent October 2015 VA examiner assigned a GAF score of 75, the totality of scores are in the moderate range consistent with a 50 percent rating.  

However, the record at no time supports a rating in excess of 50 percent for the Veteran's PTSD.  With the exception of his sisters, the Veteran has repeatedly been shown to have strong social relationships.  The June 2011 VA examiner noted that the Veteran had a female companion with whom he travels, friendships with other police officers, and enjoyed drinking wine and going to parties for recreation.  The Veteran reported a close relationship with his mother prior to her death.  Additionally, the October 2015 VA examiner noted that the Veteran has lunch with friends on occasion, visits Atlantic City every three months, and is in a supportive relationship with his girlfriend.  He has denied any legal trouble.

The June 2011 VA examiner observed that the Veteran was casually dressed, appropriately groomed, alert, oriented, and made adequate eye contact.  His behavior was appropriate to the interview setting.  His mood was neutral, and his affect constricted, but congruent.  The October 2015 VA examiner noted that the Veteran was independent with his self-care and activities, and exercised a few times a week.  

In 2011, the Veteran's speech and thought process were essentially unimpaired, with his speaking fluently and with normal intonation.  His long and short term recall were grossly intact, and attention and concentration were adequate.  The 2011 VA examiner considered the Veteran's judgment and insight to be present.  At no point did the Veteran did report any suicidal ideation, nor did he report panic attacks, obsessions or phobias that interfered with normal functioning.  
While the 2011 VA examiner considered the Veteran's depressive symptoms moderate, there is no evidence that the depression was near-continuous such that it affected his ability to function independently, appropriately, and effectively, as he was described as having adequate maintenance of dress, diet, finances and other activities of daily living in 2011.

Similarly, during the October 2015 VA examination, the Veteran showed logical and coherent thought, normal speech, and testing results consistent with mild symptoms of PTSD.  The Veteran's hygiene was appropriate and within normal limits; and he had good insight and judgment at that time.  He was alert, attentive and cooperative, he did not present with thoughts, intentions, or plans to harm himself or others, his speech was at an appropriate rate, rhythm and volume, and he demonstrated good judgment and impulse control.  

The Veteran's VA outpatient treatment records contain similar findings in terms of his social functioning.  See June 2010, January 2012, March 2012, March 2013, October 2013, November 2014 and March and July 2015 VA treatment records.  Occupationally, the record reflects that the Veteran was a police officer for 23 years and retired in 1994, and he specifically denied any occupational impairment or absenteeism due to psychiatric symptoms during both VA examinations. 

The Board need not address whether referral for extraschedular consideration is warranted, as that issue has not been reasonably raised by the Veteran or the record.  See Yancy v. McDonald, 27 Vet. App. 484 (2016).  Finally, based on the occupational history outlined above, a claim for a total disability rating based on individual unemployability is not reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An initial rating of 50 percent, but no higher, for PTSD is granted for the entire appeal period. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


